Case 1:17-cv-00823-MN Document 327 Filed 11/08/19 Page 1 of 8 PageID #: 2303



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 BIOGEN INTERNATIONAL GMBH
 and BIOGEN MA INC.,

                    Plaintiffs,                             Civil Action No. 17-823-LPS
                                                                   (Consolidated)
         v.

 AMNEAL PHARMACEUTICALS LLC,
 et al.,

                   Defendants.



                 DEFENDANTS’ NOTICE PURSUANT TO 35 U.S.C. § 282

        Pursuant to 35 U.S.C. § 282, Hetero USA Inc., Hetero Labs Limited Unit-III, and Hetero

Labs Limited, MSN Laboratories Private Ltd. and MSN Pharmaceuticals Inc., Prinston

Pharmaceutical Inc., Sandoz Inc., Sawai USA, Inc. and Sawai Pharmaceutical Co., Ltd., Shilpa

Medicare Limited, Zydus Pharmaceuticals (USA) Inc., and Aurobindo Pharma U.S.A., Inc. and

Aurobindo Pharma USA LLC (collectively, “Defendants”) hereby give notice to Biogen

International GmbH and Biogen MA Inc. (collectively “Plaintiffs”) that Defendants may rely on

one or more of the identified prior art (including any file histories corresponding to any

identified patents and their priority applications) to show that claims 1-4, 6, 8-13, 15 and 16 of

United States Patent No. 8,399,514 (“the ’514 patent”) are invalid and/or to show the state of the

pertinent art:

I.      PATENTS AND PATENT PUBLICATIONS

                                               Date
     Country            Number                                     Inventor                  DTX
                                         Issued/Published
 United States     2003/0018072          Jan. 23, 2003        Joshi et al.              DTX-338
 United States     2009/034790           Dec. 10, 2009        Nilsson et al.            DTX-339



                                                 1
Case 1:17-cv-00823-MN Document 327 Filed 11/08/19 Page 2 of 8 PageID #: 2304



                                            Date
   Country            Number                                    Inventor              DTX
                                      Issued/Published
United States    6,509,376            Jan. 21, 2003        Joshi et al.             DTX-340
United States    7,320,999            Jan. 22, 2008        Joshi et al.             DTX341
United States    7,619,001            Nov. 17, 2009        Joshi et al.             DTX-182
United States    8,399,514            Mar. 19, 2013        Lukashev et al.          DTX-001
International    2006/037342 A2       April 13, 2006       Nilsson, Henrik          DTX-324
International    2007/042034 A1       April 19, 2007       Nilsson, Henrik          DTX-325

II. OTHER PUBLICATIONS

                                         Description

Adis R&D Profile, BG 12: BG 00012, BG 12/Oral Fumarate, FAG-201, second- generation
fumarate derivative – Fumapharm/Biogen Idec, Drugs R D, 6(4):229-30 (2005) (DTX-317)

Antel, J., Oligodendrocyte/myelin injury and repair as a function of the central nervous system
environment, 108 J. Clin Neurol Neurosurg. 245-249 (Mar. 2006) (DTX-408)

Biogen Idec, Effacacy [sic] and Safety of BG00012 in MS: Double-Blind, Placebo-
Controlled, Dose-Ranging Study to Determine the Effacacy and Safety of BG00012 in Subjects
with Relapsing-Remitting Multiple Sclerosis, (Clinical Trial NCT00168701)
ClinicalTrials.gov, (Sept. 14, 2005) (DTX-320)

Biogen Idec, Inc. and Fumapharm AG, Press Release, BG-12 psoriasis study meets primary
endpoint; Oral compound also being studied for MS in Phase II trial (Apr. 7, 2005) (DTX-
318)

Biogen Idec, Inc. and Fumapharm AG, Press Release, Oral Compound BG-12 Achieves
Primary Endpoint in Phase II Study of Relapsing-Remitting Multiple Sclerosis, Business Wire
(May 30, 2006) (DTX-441)

Biogen Idec, Inc. and Fumapharm AG, Press Release, Phase II Study of Oral Compound BG-
12 Meets Primary Endpoint in Multiple Sclerosis, Business Wire (Jan. 9, 2006) (DTX-319)

Boutros, T., et al., Interferon-β is a Potent Promoter of Nerve Growth Factor Production by
Astrocytes, 69 J Neurochemistry 939-946 (1997) (DTX-409)

Brundula, V., et al., Targeting Leukocyte Mmps and Transmigration: Minocycline as a Novel
Therapeutic gor Multiple Sclerosis,” 125 Brain 1297-1308 (2002) (DTX-410_




                                              2
Case 1:17-cv-00823-MN Document 327 Filed 11/08/19 Page 3 of 8 PageID #: 2305




                                         Description

Brune et al., Detection of Altered Intracellular TH1- and TH2-Type Cytokine Production of
Peripheral Blood Mononuclear cells (PBMCs) in Patients with Relapsing-Remitting Multiple
Sclerosis (MIS) Undergoing an Oral Fumaric-Acid Ester Therapy, 4 Multiple Sclerosis: Clin.
& Lab. Res. 384, P3038 (Sept. 9-12, 1998) (DTX-411)

Brune et al., Oral Fumarate Therapy Alters Cytokine Production in Patients with Relapsing-
Remitting Multiple Sclerosis, 10 (suppl. 2) Multiple Sclerosis Clin. & Lab. Res. S259, Abstract
P643 (2004) (DTX-412)

Calabresi, P.A., Diagnosis and Management of Multiple Sclerosis, 70 American Family
Physician, 1935-1944, 1935 (Nov. 15, 2004) (DTX-382)

Chabot, S., et al., Cytokine production in T lymphocyte-microglia Interaction is Attenuated by
Glatiramer Acetate: A mechanism for Therapeutic Efficacy in Multiple Sclerosis, 8 Multiple
Sclerosis 229-306 (2002) (DTX-413)

Chabot, S., et al., Microglial Production of TNF-alpha is Induced by Activated T
Lymphocytes: Involvement of VLA 4 and Inhibition by Interferonbeta-1b, 100 J Clin Invest
604-612 (1997) (DTX-414)

Clanet M. et al., A randomized, double-blind dose-comparison study of weekly interferon β-1a
in relapsing MS, Neurology, 59:1507-17 (2002) (DTX-443)

Clanet M., Interferon-beta in the treatment of multiple sclerosis—do data support the
existence of a ceiling effect?, Clinical Drug Invest, 21(4):307-318 (2001) (DTX-444)

Engelhardt, B., Molecular Mechanisms Involved in T Cell Migration Across the Blood-Brain
Barrier, 113 J. Neural Transm (Vienna), 477-485 (April 2006) (DTX-415)

Farina, C., Glatiramer acetate in multiple sclerosis: update on potential mechanisms of action,
4 The Lancet: Neurology 567-575 (Sept. 2005) (DTX-416)

File History of U.S. Patent Application No. 10/197,077 (DTX-321)

Freedman, M.S., Disease-modifying drugs for multiple sclerosis: current and future aspects, 7
Expert Opin. Pharmacother. 7 Suppl 1:S1-9 (2006) (DTX-417)

Fumaderm® Label (April 2005) (DTX-322)

Giuliani F., et al., Additive Effect of the Combination of Glatiramer Acetate and Minocycline
in a Model of MS, 158 J. Neuroimmunology 213-221 (2005) (DTX-385)

Giuliani F., et al., Effective Combination of Minocycline and Interferon-Β in a Model of
Multiple Sclerosis, 165 J. Neuroimmunology 83-91 (2005) (DTX-386)




                                               3
Case 1:17-cv-00823-MN Document 327 Filed 11/08/19 Page 4 of 8 PageID #: 2306




                                          Description

Goodin, D.S., et al., Disease Modifying Therapies in Multiple Sclerosis: Report of the
Therapeutics and Technology Assessment Subcommittee of the American Academy of
Neurology and the MS Council for Clinical Practice Guidelines, 58 Neurology 169-178, 169
(Jan. 22, 2002) (DTX-388)

Graat et al., Different Susceptibility Of Osteosarcoma Cell Lines and Primary Cells to
Treatment with Oncolytic Adenovirus and Doxorubicin or Cisplatin, 94 Br. J. Cancer 1837-
1844 (2006)

Hayes, K.C., The Use of 4-Aminopyridine (Fampridine) in Demyelinating Disorders, 10 CNS
Drug Reviews, 295-316,308 (2004) (DTX-389)

ICH Harmonised Tripartite Guideline, Dose- response information to support drug
registration, E4, (March 1994) (DTX-323)

Kappos L et al., Poster, A randomized, placebo-controlled phase 2 trial of a novel oral
fumarate, BG00012, in patients with relapsing-remitting multiple sclerosis (2005) (DTX-328)

Kappos L. et al., A randomized, placebo- controlled phase II trial of a novel oral single-agent
fumarate therapy, BG00012, in patients with relapsing-remitting multiple sclerosis (Abstract
P574), J. Neurology, 252 (Suppl. 2): II/96 (2005) (DTX-326)

Kappos L. et al., Efficacy of a novel oral single-agent fumarate, BG00012, in patients with
relapsing-remitting multiple sclerosis: Results of a phase 2 study (Abstract O108), J.
Neurology, 253 (Suppl. 2): II/27 (2006) (DTX-327)

Kappos L. et al., Poster, Efficacy of a Novel Oral Single-Agent Fumarate, BG00012, in
Patients with Relapsing-Remitting Multiple Sclerosis: Results of a Phase II Study (2006)
(DTX-329)

Kolbach D.N. et al., Fumaric acid therapy is psoriasis: Results and side effects of 2 years of
treatment, J. Am. Acad. Dermatology, 27(5):769-71 (1992) (DTX-330)

Kurtzke,J.F., Rating Neurologic Impairment in Multiple Sclerosis: An Expanded Disability
Status Scale (EDSS), 3 Neurology, 1444-52, 1444 (1983) (DTX-390)_

Kutzelnigg, A., et al., Cortical Demyelination and Diffuse White Matter Injury in Multiple
Sclerosis, 128 Brain 2705-12 (Nov. 2005) (DTX-419)

LePage et al., On the use of Neuro-2a Neuroblastoma Cells Versus Intact Neurons on Primary
Culture for Neurotoxicity Studies, 17 Crit. Rev. Neurobiol. 27-50 (2005) (DTX-420)

Lindsey, J.W., et al., Reinduction of Experimental Autoimmune Encephalomyelitis in Mice,
162 Cell Immunol., 235-240 (1995) (DTX-391)




                                               4
Case 1:17-cv-00823-MN Document 327 Filed 11/08/19 Page 5 of 8 PageID #: 2307




                                          Description

Metz, L.M., et al., Minocycline Reduces Gadolinium-enhancing MRI Lesions in Multiple
Sclerosis, 55 Annals of Neurology 756 (2004) (DTX-421)

Mireia Sospedra and Roland Martin, Immunology of Multiple Sclerosis, 23 Annu. Rev.
Immunol. 683-747, 723 (January 19, 2005) (DTX-424)

Mrowietz U. et al., Dimethylfumarate for psoriasis: more than a dietary curiosity, Trends in
Molecular Medicine, 11(1):43-48 (2005) (DTX-331)

Mrowietz, U., et al. Treatment of psoriasis with fumaric acid esters: results of a prospective
multicenter study, British Journal of Dermatology; 138; 456-460 (Oct. 17, 1997) (DTX-392)

Multiple Sclerosis Journal: Immunotherapy Abstract, 9th Annual Meeting of Rehabilitation in
MS October 6-9, 2004 Austria Center, Vienna, Austria (Sept. 2004) (DTX-335)

Murray, T.J., Clinical Review: Diagnosis and Treatment of Multiple Sclerosis, 332 BMJ 525-
527, 525 (Mar. 4, 2006) (DTX-393)

Neuhaus, O., et al., “Multiple sclerosis: comparison of copolymer-1- reactive T cell lines from
treated and untreated subjects reveals cytokine shift from T helper 1 to T helper 2 cells,” 97
PNAS 7452-7457 (June 20, 2000) (DTX-425)

Nieboer C. et al., Fumaric acid therapy in psoriasis: A double-blind comparison between
fumaric acid compound therapy and monotherapy with dimethylfumaric acid ester,
Dermatologica, 181:33-37 (1990) (DTX-332)

Nieboer C. et al., Systemic therapy with fumaric acid derivatives: New possibilities in the
treatment of psoriasis, J. Am. Academy of Dermatology, 20(4):601-608 (1989) (DTX-333)

Noble M, The possible role of myelin destruction as a precipitating event in Alzheimer's
disease, Neurobiol Aging 25:25-31, 2004 (DTX-460)

O'Connor, P., Natalizumab and the role of alpha 4-integrin antagonism in the treatment of
multiple sclerosis, 7 Expert Opin. Biol. Ther. 123-136 (2007) (DTX-426)

O'Neill G.M., Presentation, BG00012 in RRMS: Update from phase 2 study, National Faculty
Meeting, Bonita Springs (January 27th-29th, 2006) (DTX-247)

Richter A., et al., The impact of reducing dose frequency on health outcomes, 25 (8) CLIN.
THERAPEUTICS 2307-35 (2003) (DTX-334)

Schimrigk S., et al., A prospective, open- label, phase II study of oral fumarate therapy for the
treatment of relapsing-remitting multiple sclerosis (Abstract P642), Multiple Sclerosis:
Clinical & Laboratory Res., 10 (Suppl. 2): S258-59 (2004) (DTX-335)




                                                5
Case 1:17-cv-00823-MN Document 327 Filed 11/08/19 Page 6 of 8 PageID #: 2308




                                          Description

Schimrigk S., et al., Oral Fumaric Acid Esters (FAE) in Relapsing-Remitting Multiple
Sclerosis (RRMS). A Short Term, Open, Clinical, Immunological and Magnetic Resonance
Imaging (MRI) Controlled Phase II Trial (Abstract 144), J. Neurology, 246(1):36 (1999)
(DTX-336)

Schimrigk S., et al., Poster, A prospective, open-label, phase II study of oral fumarate therapy
for the treatment of relapsing- remitting multiple sclerosis, available at
http://www.fumapharm.ch:80/pdf /BG- 12_Schimrigk_Poster_Final.pdf (Oct. 21, 2004)
(DTX-337)

Schimrigk, et al., Oral Fumaric Acid Esters For The Treatment Of Active Multiple Sclerosis:
An Open-Label, Baseline-Controlled Pilot Study, European Journal of Neurology 13:604-610
(2006) (DTX-458)

Schreibelt, G., et al., Lipoic Acid Affects Cellular Migration into the Central Nervous System
and Stabilizes Blood-Brain Barrier Integrity, 177 J. Immunology 2630-2637 (2006) (DTX-
427)

Schreibelt, G., et al., Therapeutic Potential and Biological Role of Endogenous Antioxidant
Enzymes in Multiple Sclerosis Pathology, 56 Brain Research Reviews 322-330, 326 (2007)
(DTX-428)

Shishodia, S., et al., Modulation of Transcription Factors by Curcumin, Ad. Exp. Med. Biol.
127-148 (2007) (DTX-429)

Smith, K.J., et al., Demyelination: The Role of Reactive Oxygen and Nitrogen Species, 9 Brain
Pathology 69-92, 69 (1999) (DTX-431)

Smith, K.J., et al., Electrically Active Axons Degenerate when Exposed to Nitric Oxide, 49
Annals of Neurology 470–476 (2001) (DTX-432)

Stüve, O., et al., Interferon Beta-1b Decreases the Migration of T Lymphocytes In Vitro:
Effects on Matrix Metalloproteinase, 40 Annals of Neurology 853 863 (1996) (DTX-433)

Tegretol® Label (Carbamazepine USP), (Feb. 2000) (DTX-399)

Tong, K. I., et al., Two-Site Substrate Recognition Model for the Keap1-Nrf2 System: A Hinge
and Latch Mechanism, 387 Biol. Chem. 1311-1320, 1312 (Oct./Nov. 2006) (DTX-434)

Topamax® Label (Topiramate), June 29, 2005 (DTX-400)

Van Horssen, J., et al., NAD(P)H:Quinone Oxidoreductase 1 Expression in Multiple Sclerosis
Lesions, 41 Free Radical Biol. & Med. 311-317 (2006) (DTX-435)




                                               6
Case 1:17-cv-00823-MN Document 327 Filed 11/08/19 Page 7 of 8 PageID #: 2309




                                             Description

 Van Meeteren, M.E., et al., Dietary Compounds Prevent Oxidative Damage and Nitric Oxide
 Production by Cells Involved in Demyelinating Disease, 67 Biochem. Pharmacol. 967–975
 (2004) (DTX-436)

 Viglietta, V., Loss of Functional Suppression by CD4+CD25+ Regulatory T cells in Patients
 with Multiple sclerosis, 199 J. Exp. Med. 971-979 (April 5, 2004) (DTX-437)

 Virley, D.J., Developing Therapeutics for the Treatment of Multiple Sclerosis, 2 NeuroRx: The
 Journal of the American Society for Experimental NeuroTherapeutics, 638-649, 640 (Oct.
 2005) (DTX-396)

 Weber, M.S., et al., Multiple sclerosis: glatiramer acetate inhibits monocyte reactivity in vitro
 and in vivo, 127 Brain 1370-78 (June 2004) (DTX-438)

 Whitman GT, Cotman CW, Oligodendrocyte degeneration in AD. Neurobiol Aging 25:33-36,
 2004 (DTX-462)

 Wiendl, H. and Hohlfeld, R., Therapeutic Approaches in Multiple Sclerosis Lessons from
 Failed and Interrupted Treatment Trials, 16 Biodrugs, 183-200, 192 (2002) (DTX-397)

 Yong, V.W., Differential Mechanisms of Action of Interferon-B and Glatiramer Acetate in
 MS, 59 Neurology 802-808 (2002) (DTX-439)

 Zipper, L.M and Mulcahy, R. T., The Keap1 BTB/POZ Dimerization Function is Required to
 Sequester Nrf2 in Cytoplasm, 277 J. Bio. Chem. 36544-52, 36544 (Sept. 27, 2002) (DTX-440)

       Defendants further disclose that the asserted claims of the ’514 patent are invalid for

improper inventorship and derivation from communications with reviewers at the FDA regarding

the design of Biogen’s Phase III clinical trials.

       Defendants affirmatively state that they have already provided notice/will provide notice

to Plaintiffs of the identity of certain publications and patents within the ambit of 35 U.S.C. § 282,

through the pleadings, invalidity contentions, correspondence and other documents in this case,

including, but not limited to, expert witness reports and materials cited therein, expert witness

testimony, Defendants’ prior responses to interrogatories, and the Joint Pretrial Order. Defendants

expressly incorporate herein by reference all of those documents, and the publications and patents

within the ambit of § 282 previously cited therein, to the extent not listed above. Additionally, to


                                                    7
Case 1:17-cv-00823-MN Document 327 Filed 11/08/19 Page 8 of 8 PageID #: 2310



the extent not listed above, Defendants incorporate by reference each document listed on the face

of or included in the prosecution history of the ’514 patent. Defendants also incorporate by

reference each of the expert reports (including reply reports) of Dr. Gary A. Stobbe, Dr. V. Wee

Yong, and Dr. John William Lindsey, and any prior art cited therein, in Civil Action No. 17-823-

LPS.


 Dated: November 08, 2019

 PHILLIPS, GOLDMAN, MCLAUGHLIN                     CONNOLLY GALLAGHER LLP
 & HALL, P.A.
                                                   /s/ Stephanie S. Riley
 /s/ David A. Bilson                               Arthur G. Connolly, III (#2667)
 John C. Phillips, Jr. (#110)                      Stephanie S. Riley (#5803)
 David A. Bilson (#4986)                           1201 Market Street
 1200 North Broom Street                           20th Floor
 Wilmington, DE 19806-4204                         Wilmington, DE 19801
 (302) 655-4200                                    (302) 757-7300
 jcp@pgmhlaw.com                                   aconnolly@connollygallagher.com
 dab@pgmhlaw.com                                   sriley@connollygallagher.com

 Attorneys for MSN Laboratories Private Ltd.       Attorneys for Aurobindo Pharma U.S.A., Inc.
 MSN Pharmaceuticals Inc, Sandoz Inc.,             and Aurobindo Pharma USA LLC
 Prinston Pharmaceutical Inc., and Zydus
 Pharmaceuticals (USA) Inc.

BAYARD, P.A.                                    HEYMAN ENERIO GATTUSO
                                                & HIRZEL LLP

/s/ Stephen B. Brauerman                        /s/ Dominick T. Gattuso
Stephen B. Brauerman (#4952)                    Dominick T. Gattuso (#3630)
600 N. King Street, Suite 400                   300 Delaware Ave., Suite 200
Wilmington, DE 19801                            Wilmington, DE 19801
(302) 655-5000                                  (302) 472-7300
sbrauerman@bayardlaw.com                        dgattuso@hegh.law

Attorneys for Hetero USA Inc., Hetero Labs      Attorneys for Sawai USA, Inc.
Limited Unit-III, Hetero Labs Limited, and      and Sawai Pharmaceutical Co., Ltd.
Shilpa Medicare Limited




                                               8
